In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00182-CR
______________________________


BYRON KEITH DUNCAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th Judicial District Court
Harris County, Texas
Trial Court No. 858560





Before Grant, Ross, and Cornelius, * JJ.
Opinion by Justice Cornelius
_________________________
*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment
O P I N I O N

	Byron Keith Duncan appeals from a judgment rendered on Duncan's plea of guilty without
an agreed recommendation, to a charge of forgery of a commercial instrument.  Tex. Pen. Code
Ann. § 32.21 (Vernon Supp. 2002).  Duncan was sentenced to two years in a state jail facility.
	On appeal, Duncan contends that his trial counsel rendered ineffective assistance at the
punishment stage of the trial, in two particulars:  
	- his failure to object to evidence suggesting that Duncan had committed an extraneous
offense; and 
	- his failure to object to the victims' recommendations of punishment that were included in
the presentence investigation (PSI) report.
Procedural History
	On March 2, 2001, Duncan executed written waivers of his rights, an acknowledgment of
admonishments by the trial court, and entered his plea of guilty to the offense charged in this case. 
A PSI report was ordered. 
	A sentencing hearing was held on May 24, 2001.  The State offered the PSI report into
evidence and rested.  Duncan took the stand in his own behalf and was cross-examined by the
prosecutor.  	
	The trial court sentenced Duncan to a two-year term of confinement in a state jail facility, the
sentence to run concurrently with two other cases, also on appeal here. (1)
                                                            Disposition
 We have reviewed all briefs and all of the arguments raised therein in our opinion issued this
date in Byron Keith Duncan v. The State of Texas, cause number 06-01-00180-CR.  
	For the reasons stated in that opinion, we affirm the judgment.

							William J. Cornelius
							*Justice

Date Submitted:	May 30, 2002
Date Decided:		August 8, 2002

Do Not Publish

*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment  
1. See our cause numbers 06-01-00180-CR and 06-01-00181-CR, opinions filed concurrently
with this case.